--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.22

A. M. CASTLE & CO.


INCENTIVE STOCK OPTION AWARD AGREEMENT


A. M. CASTLE & CO.
2008 RESTRICTED STOCK, STOCK OPTION
AND EQUITY COMPENSATION PLAN




OPTIONEE: ___________________
ADDRESS: ___________________
SOCIAL SECURITY NUMBER: ___________________
NUMBER OF SHARES: ______________
EXERCISABLE ON OR AFTER: ___________________
EXERCISE PRICE PER SHARE: ___________________
DATE OF GRANT: _______________
EXPIRATION DATE: _________________



 
This is an award agreement (the "Award Agreement") between A. M. Castle & Co., a
Maryland corporation (the "Corporation”), and the individual named above (the
“Employee” or “Optionee”). The Corporation hereby grants to the Optionee the
right and option (this “Option”) to purchase all or any part of an aggregate of
the above-stated number of shares of Common Stock of the Corporation on the
terms and conditions contained in the Corporation’s 2008 Restricted Stock, Stock
Option and Equity Compensation Plan approved by the shareholders April 24, 2008,
as may be amended from time to time (the "Plan") and, further subject to the
Incentive Stock Option Agreement Supplement which is attached hereto.
 
Subject to the terms and conditions of this Award Agreement, this Option is
exercisable on or after the date set forth above; provided, however, that this
Option shall expire on the Expiration Date set forth above and must be
exercised, if at all, on or before the Expiration Date.
 
The Corporation and the Optionee hereby agree to the terms and conditions of
this Award Agreement and have executed it as of the Date of Grant set forth
above.




A. M. CASTLE & CO.




By: _________________________
Its: _________________________
 






____________________________
Optionee





 
 
 -1-

--------------------------------------------------------------------------------

 
A. M. CASTLE & CO.
INCENTIVE STOCK OPTION AGREEMENT SUPPLEMENT
 
1. This option shall be treated as an Incentive Stock Option. The option is
granted under the terms of the A. M. Castle & Co. 2008 Restricted Stock, Stock
Option and Equity Compensation Plan, approved by the shareholders April 24,
2008, as may be amended from time to time (the "Plan"), as indicated in the
Incentive Stock Option Award Agreement (the “Award Agreement”). The term of the
option shall be for a period of eight (8) years from the date of grant, or such
shorter period as is prescribed in paragraphs 3, 4, and 5 hereof. The option
shall be exercisable to the extent of the number of shares specified in the
Award Agreement as exercisable three (3) years after the date of grant, unless
covered by a specific change-in-control or severance agreement entered into
between the Optionee and the Corporation. The option may be exercised, at any
time or from time to time during said term, as to all full shares that have
become so purchasable. Except as provided in paragraphs 3, and 4 hereof, the
option may not be exercised unless the optionee shall, at the time of exercise,
be an employee of the A.M. Castle & Co. (the “Corporation”) or a subsidiary
thereof.  The optionee shall have none of the rights of a shareowner with
respect to any of the shares of Common Stock subject to the option until such
shares shall be issued upon the exercise of the option.
 
2. The option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the option shall be exercisable, during the
lifetime of the optionee, only by the optionee. Without limiting the generality
of the foregoing, the option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the option contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the option shall be null and void and
without effect.
 
3. In the event of the termination of the employment of the optionee, otherwise
than by reason of total and permanent disability or a Qualified Retirement as
set forth in paragraph 4 hereof, the option shall cease to be exercisable and
shall lapse as of the effective date of the termination of the optionee. The
option shall not be affected by any change of employment so long as the optionee
continues to be an employee of the Corporation or of a subsidiary thereof or by
any temporary leave of absence approved by the Human Resources Committee of the
Board of Directors of the Corporation (the “Committee”).  Nothing herein
contained shall confer on the optionee any right to continue in the employ of
the Corporation or any subsidiary or interfere in any way with the right of the
Corporation or any subsidiary thereof to terminate the employment of the
optionee at any time.


4. In the event of a Qualified Retirement, which means with respect to an
employee a termination from employment from the Corporation or any of its
subsidiaries under the Corporation’s retirement plans (a “Qualified
Retirement”), the optionee may exercise the option to the extent the option is
exercisable or becomes exercisable under its terms at any time within three
(3) years after the Qualified Retirement, but not after the term of the option.
In the event of termination for total and permanent disability as defined in the
Corporation’s long term disability programs, the optionee may exercise the
option, to the extent the option is exercisable or becomes exercisable under its
terms, at any time within three (3) years after termination for total and
permanent disability, but not after the term of the option.
 
5. Any option which did not become exercisable and which cannot become
exercisable under the terms of the option, and any option that ceased to be
exercisable and cannot again become exercisable under the terms of the option
shall terminate.
 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
6. If all or any portion of the option is exercised subsequent to any stock
dividend, stock split, recapitalization, combination or exchange of shares,
reorganization (including, but not limited to, merger or consolidation),
liquidation or other event occurring after the date hereof, as a result of which
any shares or other securities of the Corporation or any other entity
(including, but not limited to, any subsidiary of the Corporation) shall be
issued in respect of the outstanding shares of Common Stock, or shares of Common
Stock shall be changed into the same or a different number of shares or other
securities of the same or any other class or classes, the person or persons so
exercising the option shall receive, for the aggregate price paid upon such
exercise, the class and aggregate number of shares or other securities which, if
shares of Common Stock (as authorized at the date hereof) had been purchased on
the date hereof for the same aggregate price (on the basis of the price per
share) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase any and all such stock
dividends, stock splits, recapitalizations, combinations or exchanges of shares,
reorganizations, liquidations or other events. In the event of any corporate
reorganization, separation or division (including, but not limited to, split-up,
split off, spin-off or sale of assets) as a result of which any cash or shares
or other securities of any entity other than the Corporation (including, but not
limited to, any subsidiary of the Corporation), shall be distributed in respect
of the outstanding shares of Common Stock, a committee of the Board shall make
such adjustments in the terms of the option (including, but not limited to, the
number of shares covered and the purchase price of such shares) as it may deem
appropriate to provide equitably for the optionee’s interest in the option. Upon
any adjustment as aforesaid, the minimum number of full shares that may be
purchased upon any exercise of the option as specified in paragraph 1 shall be
adjusted proportionately. No fractional shares shall be issued upon any exercise
of the option, and the aggregate price paid shall be appropriately reduced on
account of any fractional share not issued.
 
7. Subject to the terms and conditions contained herein, in the Award Agreement
and the Plan, the option may be exercised by giving notice as provided in
instructions issued by the Secretary for the exercise of options generally,
which instructions may provide for the use of agents, including stock brokers,
to effect exercise of options, or in the absence of such instructions, by
written notice to the Secretary of the Corporation at the location of its
principal office at the time of exercise, which is currently located at 3400 N.
Wolf Road, Franklin Park, IL 60131.  Such notice shall state the election to
exercise the option and the number of shares in respect of which it is being
exercised, shall be signed by the person or persons so exercising the option and
shall be accompanied by instructions to the Secretary to exercise, in whole or
in part, through a cashless exercise, net-exercise, or other arrangements
through agents, including stockbrokers, under arrangements established by the
Corporation for the exercise of the option, or, if not covered by such
instructions, for payment of the full purchase price of said shares by cash,
including a personal check made payable to the Corporation, or by delivering at
fair market value on the date of exercise unrestricted Common Stock already
owned by the optionee, or by any combination of cash and Common Stock, and in
either case, by payment to the Corporation of any withholding tax. Shares which
otherwise would be delivered to the holder of an option may be delivered, at the
election of the holder, to the Corporation in payment of Federal, state and/or
local withholding taxes due in connection with an exercise. In no event may
successive simultaneous pyramiding be used to exercise an option. A certificate
or certificates representing said shares shall be delivered as soon as
practicable after the notice shall be received by the Corporation. The
certificate or certificates for the shares as to which the option shall have
been so exercised shall be registered in the name of the person or persons so
exercising the option and shall be delivered as aforesaid to or upon the written
order of the person or persons exercising the option. The date of exercise of
the option shall be the date on which the aforesaid written notice, properly
executed and accompanied as aforesaid, is received under the Secretary’s
instructions or by the Secretary. The payment due to the optionee upon exercise
of the option will be settled solely in Common Stock. All shares that shall be
purchased upon the exercise of the option as provided herein shall be fully paid
and non-assessable.
 
8. The Corporation shall at all times during the term of the option reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements contained herein, in the Award Agreement and in the
Plan, shall pay all original issue and/or transfer taxes with respect to the
issue and/or transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto.


9. As used herein, the term “subsidiary” shall have the meaning ascribed to it
in the Plan, and the term “Common Stock” shall mean the class of stock
designated “Common Stock” in the Certificate of Incorporation of the
Corporation.
 
10. The terms and conditions contained herein and in the Award Agreement shall
be subject to and governed by the terms of the Plan, a copy of which is being
delivered herewith to the optionee. Optionee acknowledges that the Plan may be
amended, prospectively or retroactively in order to comply with the requirements
of the Internal Revenue Code governing deferred compensation, and optionee
agrees to comply with the terms of the Plan as so amended from time to time.

 
-3- 

--------------------------------------------------------------------------------

 
